Chadwick, J.
(concurring) — A most familiar rule of interpretation of wills is that effect should be given to every word contained therein. The testator, Heney, undertook to designate an object of his bounty. He did not do it by name alone. He said, “I give to my friend.”' The word “friend” is a word of weight and meaning. In the light of all the evidence, it fits Hamilton Ross Simpson, and it does not fit Richard H. Simpson. The record shows, as is said in the *74majority opinion, that Richard H. Simpson was never the friend of the testator. It is not shown that he was more than a casual acquaintance, and there is no independent evidence of that fact. Hamilton Ross Simpson was Heney’s friend. They had occupied the same tent; they had met the hardships incident to pioneering a railway line into the wilds of Alaska together; they had enjoyed the familiar fellowship of the camp. Hamilton Ross Simpson had been one of a few familiars whom Mr. Heney was accustomed to refer to as his “staff.”. Heney did not, as other intimates did not, know that Simpson’s name was Hamilton Ross; they knew him by the nickname of “Bill” or “Rotary Bill.” Mr. Heney addressed his letter to Hamilton Ross Simpson, either as R. H. Simpson or H. R. Simpson. It is evident from the whole record that, in seeking to use formality in the preparation of a will, as men will do, Mr. Heney, instead of using as he had theretofore the initials “H. R.” or “R. H.,” supplied a name that may have been in his mind because of his former acquaintanceship with Richard H. Simpson. If the record went no further than the name, we could say that the rights of the parties claimant are equally balanced. It goes further. There is in Hamilton- Ross Simpson’s favor the fact that he was the friend of Mr. Heney. This creates an uncertainty or ambiguity, and parol testimony is admissible to clear the doubt. It was admitted, and shown beyond peradventure, that Mr. Heney had said to various friends that he intended to reward all those who had stood by him and helped him to do the work out of which he had realized his fortune, and it is significant, and to my mind a controlling circumstance, that he did remember all of them by name and by bequest. If there had been no qualifying word, there might be no room for construction; but when it is shown that Mr. Heney had but one friend Simpson, and that friend was known to him as “H. R.” or “R. H.,” and by no familiar name other than “Bill,” I have no hesitancy in holding that this case falls without the general rule quoted in the majority opinion.